DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Payne et al (Payne) (US5,735,639).
Regarding claim 1, Payne teaches an intermodal container (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31) comprising: a container base (32) comprising a structural base and a floor (68) provided on a first inner side of the structural base, the container base comprising a ladderframe comprising first and second side rails (76, 78) and a plurality of cross members (84, 90, 92, 94, 96, 98, 116) extending between the first and second side rails, the side rails each 
Regarding claim 2,  the protective shield extends between the first and second side rails (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 3, wherein one or more of the plurality of cross members are arranged between the inner base side and the protective shield (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 4, wherein an inward face of the protective shield is in contact with or connected to one or more of the plurality of cross members (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 5, wherein the protective shield is spaced apart from one or more of the plurality of cross members (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 6, the protective shield is arranged in a plane substantially parallel to a plane defined by the outer base side (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).

Regarding claim 8, the intermodal container further comprises a plurality of container support members arranged to protrude from the outer base side such that, when the intermodal container is located on a flat surface, the protective shield is spaced apart from the flat surface (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 9, wherein the intermodal container is an intermodal container over 20 feet (6.1 metres) in length (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 10, wherein the protective shield is a forklift protective shield (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 11, wherein the protective shield is a plate (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 12, wherein the protective shield is a continuous member covering a portion of the outer side of the structural base (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 13, further comprising a second protective shield arranged on the outer base side for protecting the structural base (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Regarding claim 14, wherein the first and second protective shields are spaced apart from a longitudinal mid-point of the intermodal container or the 
Regarding claim 15, a protective shield for use in the intermodal container of any one of the preceding claims claim 1 (Figs. 3, 11, 12, 14 and column 6, line 7- column 8, line 31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736